Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Pritchett on 11/4/2021.

The application has been amended as follows: 

In claim 1, line 2, please delete the phrase [a slab type concrete structure];
In claim 8, line 1, please delete the phrase [with high integrity and stability and excellent performance];
In claim 9, line 4, please delete the phrase [with high integrity and stability and excellent performance].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a steel bar framework for a full cavity concrete slab structure being provided in an external concrete shell and oblique concrete partitions of the full-cavity concrete slab structure, wherein the steel bar framework comprises horizontal straight bars, vertical steel bars, and horizontal cross-connecting bars, the vertical steel bars are arranged vertically in rows in two side panels of the external concrete shell, and the vertical steel bars are provided on the ends of edges of isosceles or right angled triangular prismatic cavities, rows of the horizontal straight bars are arranged transversely in pairs in the two side panels of the external concrete shell, the horizontal straight bars are provided on a corresponding inner side or one side provided with the vertical steel bars, each horizontal straight bar corresponds to one horizontal cross connecting bar, the horizontal cross-connecting bars are of a polyline .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633